

THIS SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND
NOT FOR DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THIS LEGEND
SHALL BE ENDORSED UPON ANY PROMISSORY NOTE ISSUED IN EXCHANGE FOR THIS SECURED
PROMISSORY NOTE.
 
MEDICAL MEDIA TELEVISION, INC.
 
SECURED PROMISSORY NOTE
 
Due August 11, 2007
 

Tampa, Florida
$200,000
June 15, 2007
 

 
FOR VALUE RECEIVED, upon the terms and subject to the conditions set forth in
this secured promissory note (this “Note”), MEDICAL MEDIA TELEVISION, INC., a
Florida corporation with its principal place of business at 8406 Benjamin Road,
Suite C, Tampa, Florida 33634, (the “Company”), absolutely and unconditionally
promises to pay to the order of VICIS CAPITAL MASTER FUND (the “Payee” or
“Holder”), upon due presentation and surrender of this Note, on August 11, 2007
(the “Maturity Date”), unless earlier converted pursuant to Section 3.1 hereof,
the principal amount of TWO HUNDRED THOUSAND DOLLARS ($200,000) and accrued
interest thereon as hereinafter provided. This Note is issued in connection with
a certain Note Purchase Agreement, of even date herewith, between the Company
and the Holder (the “Purchase Agreement”), all terms of which are incorporated
herein by this reference and hereby made a part of this Note. Capitalized terms
not defined herein shall have the meanings ascribed to them in the Purchase
Agreement. By its acceptance of this Note, the Holder agrees to be bound by the
terms of the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE I
PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT
 
1.1 Payment of Principal. Payment of the principal of this Note (and any
interest accrued thereon) shall be made in U.S. dollars in immediately available
funds. This Note may be prepaid at any time so long as all principal and
interest due through the Maturity Date of the Note are paid.
 
1.2 Payment of Interest. Simple interest shall accrue on the unpaid portion of
the principal amount from time to time outstanding at the rate of ten percent
(10%) per annum (the “Stated Interest Rate”), and become payable to the Payee on
the Maturity Date. Interest shall be paid in U.S. dollars in immediately
available funds.
 
1.3 Payment on Non-Business Days. If the outstanding principal and accrued but
unpaid interest under this Note becomes due and payable on a Saturday, Sunday or
public holiday under the laws of the State of New York, the due date hereof
shall be extended to the next succeeding full business day and interest shall be
payable at the rate of ten (10%) percent per annum during such extension. All
payments received by the Holder shall be applied first to the payment of all
accrued interest payable hereunder.
 
1.4 Late Fee. In the event any payment of principal or interest or both shall
remain unpaid for a period of ten (10) days or more after the due date thereof,
a one-time late charge equivalent to six percent (6%) of each unpaid amount
shall be charged.
 
1.5 Adjustment of Stated Interest Rate.
 
(a) After an Event of Default and acceleration of the Maturity Date by the
Holder the Stated Interest Rate shall be adjusted to a rate of twenty percent
(20%) per annum, subject to the limitations of applicable law.
 
(b) Regardless of any other provision of this Note or other Transaction
Document, if for any reason the interest paid should exceed the maximum lawful
interest, the interest paid shall be deemed reduced to, and shall be, such
maximum lawful interest, and (i) the amount which would be excessive interest
shall be deemed applied to the reduction of the principal balance of this Note
and not to the payment of interest, and (ii) if the loan evidenced by this Note
has been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of this Note or the
refunding of excess to be a complete settlement and acquittance thereof.
 
ARTICLE II
SECURITY
 
The obligations of the Company under this Note are secured pursuant to a
security interests on assets, tangible and intangible, of the Company granted by
the Company to the Holder pursuant to a security agreement, dated as of February
1, 2007, and a stock pledge agreement, dated as of February 1, 2007, referred to
in the Purchase Agreement. In addition, PetCARE Television Network, Inc., a
Florida corporation, African American Medical Network, Inc., a Florida
corporation, and KidCARE Television Network, Inc., a Florida corporation, each a
subsidiary of the Company (each a “Subsidiary”), have executed in favor of the
Holder a certain guaranty agreement, dated as of February 1, 2007, guaranteeing
the full and unconditional payment when due of the amounts payable by the
Company to the Holder pursuant to the terms of this Note. The obligations of
each Subsidiary under its guaranty agreement are secured pursuant to security
interests in the assets, tangible and intangible, of each Subsidiary granted by
each Subsidiary to the Holder pursuant to a security agreement, dated as of
February 1, 2007, referred to in the Purchase Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
MISCELLANEOUS
 
3.1 Default. Upon the occurrence of any one or more of the Events of Default
specified or referred to in the Purchase Agreement all amounts then remaining
unpaid on this Note may be declared to be immediately due and payable as
provided in the Purchase Agreement.
 
3.2 Collection Costs. Should all or any part of the indebtedness represented by
this Note be collected by action at law, or in bankruptcy, insolvency,
receivership or other court proceedings, or should this Note be placed in the
hands of attorneys for collection after default, the Company hereby promises to
pay to the Holder, upon demand by the Holder at any time, in addition to the
outstanding principal and all (if any) other amounts payable on or in respect of
this Note, all court costs and reasonable attorneys' fees and other collection
charges and expenses incurred or sustained by the Holder.
 
3.3 Rights Cumulative. The rights, powers and remedies given to the Payee under
this Note shall be in addition to all rights, powers and remedies given to it by
virtue of the Purchase Agreement, any document or instrument executed in
connection therewith, or any statute or rule of law.
 
3.4 No Waivers. Any forbearance, failure or delay by the Payee in exercising any
right, power or remedy under this Note, the Purchase Agreement, any documents or
instruments executed in connection therewith or otherwise available to the Payee
shall not be deemed to be a waiver of such right, power or remedy, nor shall any
single or partial exercise of any right, power or remedy preclude the further
exercise thereof.
 
3.5 Amendments in Writing. No modification or waiver of any provision of this
Note, the Purchase Agreement or any documents or instruments executed in
connection therewith shall be effective unless it shall be in writing and signed
by both parties, and any such modification or waiver shall apply only in the
specific instance for which given.
 
 
3

--------------------------------------------------------------------------------

 
 
3.6 Governing Law. This Note and the rights and obligations of the parties
hereto, shall be governed, construed and interpreted according to the laws of
the State of New York, wherein it was negotiated and executed. IN ANY LAWSUIT IN
CONNECTION WITH THIS NOTE, THE UNDERSIGNED CONSENTS AND AGREES THAT THE STATE
AND FEDERAL COURTS WHICH SIT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION OF ALL CONTROVERSIES AND DISPUTES ARISING HEREUNDER.
THE COMPANY WAIVES THE RIGHT IN ANY LITIGATION ARISING HEREUNDER WITH THE PAYEE
(WHETHER OR NOT ARISING OUT OF OR RELATING TO THIS NOTE) TO TRIAL BY JURY.
 
3.7 Successors. The term “Payee” and “Holder” as used herein shall be deemed to
include the Payee and its successors, endorsees and assigns.
 
3.8 Notices. All notices, demands or other communications given hereunder shall
be in writing and shall be sufficiently given if delivered either personally or
by a nationally recognized courier service marked for next business day delivery
or sent in a sealed envelope by first class mail, postage prepaid and either
registered or certified, addressed as follows:
 

(a)
if to the Company:

 
Mr. Philip Cohen, President/CEO
Medical Media Television, Inc.
8406 Benjamin Road, Suite C
Tampa, FL 33634
Phone: (813) 888-7330
Fax: (813) 888-7375
 

(b)
if to the Holder:

 
Vicis Capital Master Fund
c/o Vicis Capital LLC
Tower 56, Suite 700
126 E. 56th Street, 7th Floor
New York, NY 10022
Phone: (212) 909-4600
Fax: (212) 909-4601
Attn: Shad Stastney
(or at such other address as the Holder may have furnished in writing to the
Company)
 
3.9 Certain Waivers. The Company hereby irrevocably waives notice of acceptance,
presentment, notice of nonpayment, protest, notice of protest, suit and all
other conditions precedent in connection with the delivery, acceptance,
collection and/or enforcement of this Note or any collateral or security
therefor. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document.
 
 
4

--------------------------------------------------------------------------------

 
 
3.10 Mutilated, Lost, Stolen or Destroyed Notes. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue and deliver in
exchange and substitution for and upon cancellation of the mutilated Note, or in
lieu of and substitution for the Note, mutilated, lost, stolen or destroyed, a
new Note of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence satisfactory to the Company of such loss, theft or
destruction and an indemnity, if requested, also satisfactory to it.
 
3.11 Transfer and Assignment. The Holder may transfer or assign this Note
without the consent of the Company. The Company may not transfer or assign this
Note or its obligations hereunder without the consent of the Holder.
 
3.12 Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Company shall not be obligated to
pay any transfer taxes resulting from any transfer requested by any holder in
connection with any such conversion.
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Medical Media Television, Inc. has caused this Note to be
signed by its Chief Executive Officer and to be dated the day and year first
above written.
 
ATTEST [SEAL]
    MEDICAL MEDIA TELEVISION, INC.
 
 
      /s/ Teresa J. Bray     /s/ Philip M. Cohen

--------------------------------------------------------------------------------

Teresa J. Bray    

--------------------------------------------------------------------------------

Philip M. Cohen
Corporate Secretary
   
President and Chief Executive Officer

 
 
6

--------------------------------------------------------------------------------

 
 